DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2—21 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1—18, 1—20, and 1—20 of U.S. Patent No. US 9807096 B2, US 9912653 B2, and US 10715512 B2, respectively. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the instant application are broader version of the patented claims (which are parents to the examined claims).

Please see Claim-Comparison Table Below:
Instant Appl.
US 9807096 B2
US 9912653 B2
US 10715512 B2
2. A system for generating and transmitting tokens for processing communications received from other devices over a network, the system comprising: 
a communication engine that: receives a first communication from a second system, the first communication being associated with a credential and having been transmitted by the second system over a wireless network; 
transmits a second communication over the wireless network to the second system at a first time, the second communication including a token; 
receives a third communication from the second system, the third communication including the token and being received at a second time that is after the first time; and in response to a determination that the token corresponds to the second system, transmits a fourth communication to the second system or to a third system, the fourth communication including an access-enabling code corresponding to an access right for a resource; and 
a token engine that generates the token.
1. A system for generating and transmitting tokens for processing communications received from other devices over a network, the system comprising: 
a communication engine that: receives a first communication from a second system, the first communication being associated with a credential and having been transmitted by the second system over a wireless network; transmits a second communication over the wireless network to the second system at a first time, the second communication including a token; 
receives a third communication from the second system, the third communication including the token and being received at a second time that is after the first time; and 
in response to a determination that the token corresponds to the second system, transmits a fourth communication to the second system or to a third system, the fourth communication including an access-enabling code corresponding to an access right for a resource; an authentication engine that authenticates the credential, the authentication indicating that an entity associated with the second system is authorized to receive secure tokens for facilitating resource access; a resource-access allocation engine that: determines that the access right is available, wherein the fourth communication is transmitted in response to 
wherein the token engine further updates an access-code data store to change an availability status of the access right; 
a token engine that: in response to the authentication, generates the token, the token being generated based on or to correspond with each of: the entity and the resource; identifies that the resource corresponds to the token; and determines that the token corresponds to the second system.

receiving, at a first system, a first communication from a second system, the first communication corresponding to a credential of the second system, and the second system corresponding to an entity; 
in response to the receiving, generating, at the first system, a token based on or to correspond with each of the entity and a resource; transmitting, from the first system, a second communication to the second system at a first time, the second communication including the token; 
receiving, at the first system, a third communication from the second system, the third communication corresponding to a notification that the token has been transferred to a data requesting system, and the third communication being received at a second time that is after the first time; identifying, at the first system, the resource that corresponds to the token based on the received third communication corresponding to the notification; in response to identifying the resource that corresponds to the token, generating an access-enabling code for the token, the access-enabling code granting the data requesting system access to the resource during a defined time period; receiving, at the 
determining whether the token corresponds to the access-enabling code, and when the determination indicates that the token corresponds to the access-enabling code, facilitating access to the resource for the data requesting system, the access to the resource for the data requesting system being facilitated using the access-enabling code.

a communication engine that: receives, at a first system, a first communication from a second system, the first communication corresponding to a credential for requesting tokens and having been transmitted by the second system;
transmits a second communication to the second system at a first time, the second communication including a token, the token corresponding to an access-enabling code stored at the first system, and access to a spatial area associated with a resource is granted using only the access-enabling code;
receives, at the first system, a third communication from a user device, the third communication including the token and being received at a second time that is after the first time; and 
in response to receiving the token at the first system and from the user device, transmits a fourth communication to the user device, the fourth communication including the access-enabling code corresponding to an access right for the resource; 
an authentication engine that authenticates the credential, the authentication indicating that an entity associated with the second system is authorized to receive secure 
identifies that the resource corresponds to the token; and determines that the token corresponds to the user device.


This is a provisional non-statutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 5, 6, 9, 10, 13, 14, 17, 18 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Birk” et al. [US 7487361 B2] in view of “Leleu” [US 8359273 B2].

REGARDING CLAIMS 2.  Birk disclose A system for generating and transmitting tokens for processing communications received from other devices over a network, the system comprising: 
a communication engine that: receives a first communication from a second system, the first communication being associated with a credential and having been transmitted by the second system over a [“wireless”] network [see FIG.5, step 502 where Birk disclose user logs in with credentials (col.5, line 34 to col.6, line 20)]; and transmits a second communication over the [“wireless”] network to the second system at a first time, the second communication including a token [see FIG.5, step 504 where Birk disclose server authenticating user and pass token with credential to the user (col.5, line 34 to col.6, line 20)]; 
receives a third communication from the second system, the third communication including the token and being received at a second time that is after the first time [see FIG.5, step 506 where Birk disclose user access server again, and sends token back to the server (col.5, line 34 to col.6, line 20)]; and 
see FIG.5, step 512 where Birk disclose user is given access (col.5, line 34 to col.6, line 20)]; and a token engine that generates the token [Birk disclose Server generating token (see step 508, FIG.5 with col.6, lines 7-20)].

Birk may not expressly disclose; however, Leleu, analogues art, discloses wireless transmission [see Abstract; and FIG.1]. Therefore, It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the system of Birk by incorporating the wireless communication network of Leleu for accessing a service on a data transmission network by means of a user terminal connected to the network.

Claims 10 & 18. They are A computer-implemented method, and A computer-program product tangibly embodied in a non-transitory machine-readable storage medium, including instructions configured to cause one or more data processors… And, they recite similar limitations as that of the method claim. They are rejected for the same rationale applied in rejecting claim 1 above.
 
Birk in view of Leleu further disclose claim 5. The system for generating and transmitting tokens for processing communications received from other devices over a network as recited in claim 2, wherein: the third communication further includes an identifier of the third system; Birk disclose user and third party user identifiers(s): see Abstract; FIGS.4-6]. Claims 13 & 21 are rejected for the same rationale applied in rejecting claim 5. 
Birk in view of Leleu further disclose claim 6. The system for generating and transmitting tokens for processing communications received from other devices over a network as recited in claim 2, wherein the token is further generated based on or to correspond with a characteristic for accessing the resource, and wherein the access right includes an access right associated with the characteristic [Birk disclose generating token with credential, etc…: Server generating token (see step 508, FIG.5 with col.6, lines 7-20)]. Claim 14 is rejected for the same rationale applied in rejecting claim 6. 
Birk in view of Leleu further disclose claim 9. The system for generating and transmitting tokens for processing communications received from other devices over a network as recited in claim 2, further comprising: a resource-access allocation engine that: determines that the access right is available, wherein the fourth communication is transmitted in response to determining that the token corresponds to the second system and that an access right for the resource is available; and updates an access-code data store to change an availability status of the access right; wherein the token engine further updates an access-code data store to change an availability status of the access right [see FIG.5, step 512 where Birk disclose user is given access (col.5, line 34 to col.6, line 20)]. Claim 17 is rejected for the same rationale applied in rejecting claim 9. 

Claims 4, 8, 12, 16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Birk” et al. [US 7487361 B2] in view of “Leleu” [US 8359273 B2], and further in view of “Yami” et al. [US 7784087 B2].

Birk in view of Leleu further disclose claim 4. The system for generating and transmitting tokens for processing communications received from other devices over a network as recited in claim 2. Birk/Leleu do not; but, Yami, analogues art, disclose wherein: generating the token includes identifying an expiration time for the token, wherein a part of the token is indicative of the expiration time; and the token engine further: determines, upon receiving the third communication, whether the expiration time has elapsed, wherein the fourth communication is transmitted in response to determining that the token corresponds to the second system and that the expiration time has not elapsed [see FIGS. 3 and 6, where Yami disclose determining if token is active (@306), and expired time period (@604)]. 
Therefore, It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the system of Birk/Leleu by incorporating determining token expiration teaching of Yami for selectively sharing one or more secure electronic documents.
Claims 12 & 20 are rejected for the same rationale applied in rejecting claim 4. 
Birk in view of Leleu, and further in view of Yami further disclose claim 8. The system for generating and transmitting tokens for processing communications received from other devices over a network as recited in claim 2, further comprising: a resource-access allocation engine see FIGS. 3 and 6, where Yami disclose determining if token is active (@306), and expired time period (@604)]; identifies the access-enabling code as corresponding to the token [see FIG.5, step 504 where Birk disclose server authenticating user and pass token with credential to the user (col.5, line 34 to col.6, line 20)]; and detects that the time threshold has passed, wherein the fourth communication is transmitted in response to the detecting [see FIGS. 3 and 6, where Yami disclose determining if token is active (@306), and expired time period (@604)]. 
The motivation to combine is the same as that of claim 4 above.
Claim 16 is rejected for the same rationale applied in rejecting claim 8. 
Allowable Subject Matter
Claims 3, 7, 11, 15 & 19 are objected to as being dependent upon a rejected base claim, but would be allowable if, [I] they are rewritten in independent form including all of the limitations of the base claim and any intervening claims; and [ii] terminal disclaimer(s) is filed to overcome the above non-statutory double patenting rejection.
The following is a statement of reasons for the indication of allowable subject matter:  Birk in view of Leleu fail to further disclose:
Claims 3, 11, & 19. The system/method/medium for generating and transmitting tokens for processing communications received from other devices over a network as recited, wherein generating the token includes: identifying a key available to the second system; generating a first claim value that is indicative of the resource; generating a second claim value that is 
Claims 7/15. The system/method for generating and transmitting tokens for processing communications received from other devices over a network as recited, wherein: the communication engine further: receives a fifth communication from a fourth system, the fifth communication being associated with a second credential; transmits, at a third time that is before the second time, a sixth communication to the fourth system, the sixth communication including a second token; and in response to receiving the third communication and determining that the token corresponds to the second system, transmits a seventh communication to the fourth system, the seventh communication indicating that the second token is expired; wherein an authentication engine: authenticates the second credential, the authentication of the second credential indicating that a second entity associated with the fourth system is authorized to receive secure tokens for facilitating resource access; and the token engine further: in response to the authentication of the second credential, generating the second token, the second token being generated based on or to correspond with each of: the second entity, the resource and the resource-access characteristic. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (See PTO—892: For example, 
abineau et al. (US 2005/0278546 A1) that is directed to A system and method for permitting a user of a business intelligence reporting system to be authenticated against one or more logon IDs and concurrently using access rights associated with those logon IDs in a terminal session.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMARE F TABOR whose telephone number is (571) 270-3155. The examiner can normally be reached Mon.—Fri.: 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAMBIZ ZAND can be reached on (571) 272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/AMARE F TABOR/Primary Examiner, Art Unit 2434